DETAILED ACTION
This office action is in response to the amendment filed on 16 June 2022.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-7, 10, 13, 15-17 and 20 are currently pending.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 16 June 2022), with respect to the rejection of claims  under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-7, 10, 13, 15-17 and new claim 20. In addition, claims 8-9, 11-12, 14 and 18-19 have been canceled.
	In view of changes made to claim 17 in response to issues raised in a previous Office Action, the objection to claim 17 is withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 June 2022 and 20 June 2022 have been reviewed and considered by the examiner.
Claim Objections
	Claim 5 is objected to because of the following informality: Claim 5 recites, in part, “wherein the at least one interior features represents regions of bone density within the exterior perimeter of the bony structure” which should be “wherein the at least one interior feature 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-7, 10, 13, 16-17 and 20 are rejected under U.S.C. 103 as being unpatentable over Yosibash et al (US 9,937,011 B2; Yosibash), in view of Paulano-Godino et al (‘Identification of fracture zones and its application in automatic bone fracture reduction’; Paulano-Godino).
RE Claim 1, Yosibash discloses a system for generating a three-dimensional point cloud model of an anatomical structure (Yosibash: col. 2:41-45, “It is an object of the present invention to disclose a fully-automatic computer-implemented system that can accept an image of a bone, extract therefrom the bone's shape in three dimensions and the bone's density as a function of position in three dimensions” (system generating 3d model of anatomical structure), col. 5:43-49, “generating an analyzable model using steps of ... generating a point cloud model of said boundaries” (3d point cloud model)), the system comprising:
a computer accessible memory operational to store a three-dimensional array of data elements describing multiple anatomical features of a subject (Yosibash: col. 3:4-8, “It is another object of the present invention to disclose the computer-implemented method, additionally comprising steps of ... storing said data on a specified storage medium” (storing 3d shape data in a memory), col. 14:49-51, “The present invention comprises a system and method for predicting the mechanical response of patient-specific long bones (femurs, humerus, metatarsal, etc.)” (multiple anatomical features)), each of the data elements having associated therewith positional data and a separate parameter value (Yosibash: cols. 18:6-7 and 19:28-30, “Typically, the user-specified value will be a Hounsfield unit (HU) value ... The 3D array generated in the previous steps is manipulated to construct a file of x, y, z coordinates and their associated HU values”); and
implicitly discloses a processor, operatively coupled to the computer accessible memory, operational to identify any data elements in the three-dimensional array having an associated parameter value satisfying a predefined threshold value associated with at least one anatomical feature (Yosibash: col. 5:26-30, “It is another object of the present invention to disclose the computer-implemented method, additionally comprising steps of identifying voxel values of HU>475 (ρash>0.486 g/cm3) as said cortical bone and identifying voxel values of HU<475 as said trabecular bone”), the processor further operational to acquire from the computer accessible memory, positional data associated with the data elements identified as having an associated parameter value satisfying the predefined threshold value and store the acquired positional data in a computer memory (Yosibash: cols. 5:31-67 and 6:1-29, disclosing an outline for performing a finite-element analysis (FEA) on imaged bone data (note, Yosibash’s FEA analysis implicitly uses stored position data to generate a smoothed mesh and determine material properties of said bone (e.g., cortical and trabecular) at respective 3d positions, where said material properties are dependent on associated parameter values)); and
wherein the processor is further operational to generate, from the acquired positional data stored in the computer memory, a visually displayable three-dimensional point cloud model of at least one anatomical structure having a first plurality of points in the point cloud model which define an exterior perimeter of the at least one anatomical structure (Yosibash: fig. 3, graphically illustrating a procedure for taking positional data (e.g., DICoM formatted bone image files 310) and processing the bone image files to generate a ‘point cloud’ model representing a bone surface; col. 17:65-67, col. 18:1-26, describing a procedure whereby stored bone image files are processed to generate a ‘point cloud’ representing a bone’s surface; note, use of a processor to perform steps outlined in fig. 3 and cols. 17:65-67 and 18:1-26 is implied).
	Still, although Yosibash already teaches,
Paulano-Godino (in the field of pre-operative planning methods) also discloses generate a visually displayable 3D point cloud model of at least one anatomical structure having a first plurality of points in the point cloud model which define an exterior perimeter of the at least one anatomical structure (Paulano-Godino: fig. 1, illustrating a cross-sectional view of a generated bone fragment, where the cross-sectional view comprises a visually displayable 3D point cloud model defining an exterior perimeter; abstract, “bone fragments are segmented and labelled from CT images and a point cloud is generated for each bone fragment”, section 3, ‘methods’ and section 3.1, ‘bone fragment identification’, p. 95, “Firstly, bone fragments are segmented from CT scans … a point cloud representing each bone fragment is extracted from the segmentation results … The identification of bone tissue from CT images is a complex task … In a bone, two very distinct zones can be distinguished: cortical and trabecular tissue. Cortical tissue is very dense and can be found in the outer part of the bone”), and even though Yosibash does not appear to expressly teach,
	 Paulano-Godino discloses generate a visually displayable 3D model of at least one anatomical structure having a second plurality points in the point cloud model which define at least one feature interior of the exterior perimeter of the at least one anatomical structure, both the first plurality and second plurality points in the point cloud model being simultaneously visually discernable (Paulano-Godino: fig. 1, illustrating a cross-sectional view of a generated bone fragment, where the cross-sectional view comprises a visually displayable 3D point cloud model defining an interior portion of the bone structure; abstract, “bone fragments are segmented and labelled from CT images and a point cloud is generated for each bone fragment”, section 3, ‘methods’ and section 3.1, ‘bone fragment identification’, p. 95, “Firstly, bone fragments are segmented from CT scans … a point cloud representing each bone fragment is extracted from the segmentation results … The identification of bone tissue from CT images is a complex task … In a bone, two very distinct zones can be distinguished: cortical and trabecular tissue … Trabecular tissue is mainly in the inner part of the bone).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Paulano-Godino’s generation of a visually displayable 3D point cloud model, comprising a first plurality of points and a second plurality of points being simultaneously visually discernable, with Yosibash’s system in order to help users of the combined system better understand their data by allowing them to ‘see’ anatomical structure(s) in their raw, true-to-life form.
	RE Claim 3, Yosibash/Paulano-Godino discloses the system of claim 1, and Yosibash further teaches the at least one anatomical structure comprises a bony structure (Yosibash: col. 14:49-51, “The present invention comprises a system and method for predicting the mechanical response of patient-specific long bones (femurs, humerus, metatarsal, etc.)).
RE Claim 5, Yosibash/Paulano-Godino discloses the system of claim 3, and in addition Paulano-Godino teaches the at least one interior features represents regions of bone density within the exterior perimeter of the bony structure (Paulano-Godino: fig. 1, illustrating a cross-sectional view of a generated bone fragment, where the cross-sectional view comprises a visually displayable 3D point cloud model representing a bone density within an exterior perimeter of the bone; section 3.1, ‘bone fragment identification’, p. 95, “Firstly, bone fragments are segmented from CT scans … a point cloud representing each bone fragment is extracted from the segmentation results … The identification of bone tissue from CT images is a complex task … In a bone, two very distinct zones can be distinguished: cortical and trabecular tissue.  Cortical tissue is very dense and can be found in the outer part of the bone. Trabecular tissue is mainly in the inner part of the bone (by implication, trabecular tissue represents a region of bone density within the hard, relatively high density cortical tissue)).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Paulano-Godino’s interior feature representing bone density with an exterior perimeter of a bony structure with Yosibash/Paulano-Godino’s system, with the expected benefit of letting users ‘see’ the difference in density between an interior region of a bony structure and an exterior portion of the bony structure.
RE Claim 6, Yosibash/Paulano-Godino teaches the system of claim 3, and Paulano-Godino also discloses the first plurality of points in the point cloud model define an exterior perimeter of cortical bone of the bony structure (Paulano-Godino: fig. 1, illustrating a cross-sectional view of a generated bone fragment, where the cross-sectional view comprises a visually displayable 3D point cloud model defining an exterior perimeter; section 3, ‘methods’ and section 3.1, ‘bone fragment identification’, p. 95, “Firstly, bone fragments are segmented from CT scans … a point cloud representing each bone fragment is extracted from the segmentation results … The identification of bone tissue from CT images is a complex task … In a bone, two very distinct zones can be distinguished: cortical and trabecular tissue. Cortical tissue is very dense and can be found in the outer part of the bone”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Paulano-Godino’s point cloud model defining an exterior perimeter of cortical bone with Yosibash/Paulano-Godino’s system, with the expected benefit of letting users ‘see’ the difference in density between an interior region of a bony structure and an exterior portion of the bony structure.
RE Claim 7, Yosibash/Paulano-Godino discloses the system of claim 5, and Paulano-Godino further teaches the second plurality of points in the point cloud model define regions of cancellous bone interior to the exterior perimeter of cortical bone in the boney structure (Paulano-Godino: fig. 1, illustrating a cross-sectional view of a generated bone fragment, where the cross-sectional view comprises a visually displayable 3D point cloud model defining an interior portion of the bone structure; abstract, “bone fragments are segmented and labelled from CT images and a point cloud is generated for each bone fragment”, section 3, ‘methods’ and section 3.1, ‘bone fragment identification’, p. 95, “Firstly, bone fragments are segmented from CT scans … a point cloud representing each bone fragment is extracted from the segmentation results … The identification of bone tissue from CT images is a complex task … In a bone, two very distinct zones can be distinguished: cortical and trabecular tissue … Trabecular tissue is mainly in the inner part of the bone (note, it is well-known within the medical field that cancellous bone is also referred to as spongy bone or trabecular bone)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Paulano-Godino’s point cloud model defining regions of trabecular/cancellous bone interior to the exterior perimeter of cortical bone with Yosibash/Paulano-Godino’s system, with the expected benefit of letting users ‘see’ the difference in density between an interior region of a bony structure and an exterior portion of the bony structure.
RE Claim 10, Yosibash discloses a method for generating a point cloud model of an anatomical structure (Yosibash: col. 5:22-49, “It is another object of the present invention to disclose the computer-implemented method, wherein said steps of determining material properties comprise additional steps of identifying the cortical-trabecular boundary of said bone ... It is another object of the present invention to disclose a computer-implemented method ... said method comprising: ... generating an analyzable model using steps of ... generating a point cloud model of said boundaries”), and implicitly teaches the method comprising: accessing a three-dimensional array of data elements describing at least a portion of physical anatomy of a subject, each of the data elements having associated therewith positional data and a separate parameter value (Yosibash: cols. 18:41-46, and 19:28-30, respectively, “Segmentation is performed as described hereinabove, to generate a 3D image (220) in which bone pixels in the region of interest are identified. All pixels different from zero and surrounded by the outer boundary are taken into account. A 3D array stores each pixel 's location (Row, Column and Slice Number), and its HU ... The 3D array generated in the previous steps is manipulated to construct a file of x, y, z coordinates and their associated HU values” (3d data is stored, and then accessed to perform segmentation prior to determining material properties)).
	Additionally, the remaining limitations recited in claim 10 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 13, Yosibash/Paulano-Godino discloses the method of claim 10 and further Yosibash teaches the data elements are voxels (Yosibash: col. 5:26-30, identifying voxel values of cortical bone and trabecular bone).
RE Claim 16, Yosibash/Paulano-Godino teaches the method of claim 10, and further Yosibash discloses the parameter value represent a measurement of radio density (Yosibash: col. 18:6-7, “Typically, the user-specified value will be a Hounsfield unit (HU) value”, col. 5:26-30, parameter values of Hounsfield units (HU)).
RE Claim 17, Yosibash/Paulano-Godino discloses the method of claim 10, and Yosibash also teaches the parameter value represent a measurement of radio density as measured in Houndsfield units (Yosibash: col. 18:6-7, “Typically, the user-specified value will be a Hounsfield unit (HU) value”, col. 5:26-30, parameter values of Hounsfield units (HU)).
RE Claim 20, Yosibash discloses a system for generating a three-dimensional point cloud model of an anatomical structure (Yosibash: col. 2:41-45, “It is an object of the present invention to disclose a fully-automatic computer-implemented system that can accept an image of a bone, extract therefrom the bone's shape in three dimensions and the bone's density as a function of position in three dimensions” (system generating 3d model of anatomical structure), col. 5:43-49, “generating an analyzable model using steps of ... generating a point cloud model of said boundaries” (3d point cloud model)).
	Further, the remaining limitations recited in claim 20 are substantially similar in scope with corresponding limitations recited in claims 1, 3 and 6-7 and are, therefore, rejected under the same rationale.

Claims 2 and 4 are rejected under U.S.C. 103 as being unpatentable over Yosibash, in view of Paulano-Godino, and further in view of Hurley et al (US 2018/0165004 A1; Hurley).
RE Claim 2, Yosibash/Paulano-Godino teaches the system of claim 1.
Yet, even though Yosibash/Paulano-Godino does not appear to expressly teach,
Hurley (in the field of 3D surgical planning) discloses a display, coupled to a computer accessible memory and a processor, operational to render a three-dimensional point cloud model (Hurley: fig. 1, illustrating a ‘mobile tablet device’ 101 coupled with ‘display unit’ 103 and ‘memory’ 111; [0039], “It will also be appreciated that any engine, unit, module, component, server, computer, terminal or device exemplified herein that executes instructions ... Such engine, unit, module, component, server, computer, terminal or device farther comprises at least one processor for executing the foregoing instructions”, [0058], “In embodiments, the 3D model is displayed on the display unit 103, preferably selectively either as a point cloud or polygon mesh”).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Hurley’s display, coupled with a processor and memory, operational to render a 3D point cloud model with Yosibash/Paulano-Godino’s system in order to let users view anatomical structure(s) in their raw, true-to-life form. 
RE Claim 4, Yosibash/Paulano-Godino teaches the system of claim 3, and even though Yosibash/Paulano-Godino fails to expressly disclose,
Hurley teaches the bony structure comprises a vertebral body (Hurley: fig. 12, illustrating bony structures comprising a portion of a person’s spine; [0112], “Exemplary applications include, but are not limited to, joint replacement surgery, deformity correction and spine surgery, head and neck surgery, oral surgery and neurosurgery”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Hurley’s bony structure of a person’s ‘spine’ with Yosibash/Paulano-Godino’s system, therein increasing the flexibility of the combined system since it can be used to model a plurality of bony structures in a person’s body.

Claim 15 is rejected under U.S.C. 103 as being unpatentable over Yosibash, in view of Paulano-Godino, and further in view of Chougule et al (‘Development of patient specific implants for Minimum Invasive Spine Surgeries (MISS) from non-invasive imaging techniques by reverse engineering and additive manufacturing techniques’; Chougule).
RE Claim 15, Yosibash/Paulano-Godino teaches the method of claim 10.
Still, even though Yosibash/Paulano-Godino apparently fails to teach,
Chougule (in the field of non-invasive bio-medical imaging techniques) discloses there are less points comprising the point cloud model than data elements comprising the three-dimensional array (Chougule: figs. 5(a) and 5(b), (a) ‘point cloud data’, (b) ‘b-spline curve through PCD’; section 3, ‘conversion of CT scan image to CAD model’, p. 217, “To improve the modelling process, preprocessing of Point Cloud Data for removal of outliers and smoothening is required. Fig. 5(a) shows a sample Point Cloud Data and Fig.5(b) shows a closed B-spline curve fitted through sample point cloud data”).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Chougule’s method of removing outliers in the point cloud model with Yosibash/Hurley’s method of processing point cloud data in order to improve the modeling process (Chougule, p. 217).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611